


Exhibit 10.6






Amendments to 2013 Omnibus Incentive Plan


1.
The definition of “Company Sale” shall be deleted and replaced with the
following:

“Company Sale” shall mean the occurrence of:
(i) any “person” (as defined in Section 13(d) of the Act) (other than 3G,
Berkshire, the Company, its Affiliates or an employee benefit plan or trust
maintained by the Company or its affiliates, or any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of Shares of the Company) becoming the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of more than 50% of the combined voting power of the Company’s then
outstanding securities (excluding any “person” who becomes such a beneficial
owner (x) in connection with a transaction described in paragraph (ii) below or
(y) in connection with a distribution to them in their capacity as a member or
partner (whether general or limited partners) in an investment fund sponsored by
3G;
(ii) the consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or being converted into voting
securities of the surviving entity or any parent thereof) more than 20% of the
combined voting power or the total fair market value of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation; provided, however, that a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person (other than those covered by the
exceptions in paragraph (i) of this definition) acquires more than 50% of the
combined voting power of the Company’s then outstanding securities shall not
constitute a Company Sale; or
(iii) a complete liquidation or dissolution of the Company or the consummation
of any sale, lease, exchange or other transfer (in one transaction or a series
of transactions) of all or substantially all of the assets of the Company; other
than such liquidation, sale or disposition to a person or persons who
beneficially own, directly or indirectly, more than 20% of the combined voting
power of the outstanding voting securities of the Company at the time of the
sale.
Notwithstanding the foregoing, with respect to any Award that is characterized
as “nonqualified deferred compensation” within the meaning of Section 409A of
the Code, an event shall not be considered to be a Company Sale under the Plan
for purposes of payment of such Award unless such event is also a “change in
ownership,” a “change in effective control” or a “change in the ownership of a
substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code.


2.    The following shall be added as Section 5(g):
From and after the transactions contemplated by the Agreement and Plan of
Merger, dated as of March 24, 2015, by and among the Company, Kraft Foods Group
Inc., and the other parties thereto, the aggregate fair market value of Awards
that may be granted under the Plan to non-employee members of the Board of the
Company for service in such capacity in any fiscal year shall not exceed
$750,000 (which, in the case of stock options, shall be determined based on the
grant date fair value of such stock options and, in the case of other
stock-based awards, shall be determined based on the closing price of the
underlying Shares on the grant date).


